Chief Judge Cooke
(concurring). I concur in the majority’s holding that the prosecutor’s use of peremptory challenges did not violate defendant’s constitutional rights.
I also agree that this court need not decide the negative identification issue, but for a reason different than that implicitly adopted by the majority, which erroneously concludes that, defendant’s counsel opened the door to this testimony. Assuming, arguendo, that admission of the negative identification testimony was improper, in light of the entire record, including defense counsel’s own reference to this subject in his opening statement, the error, if any, cannot be said to have prejudiced defendant.